Citation Nr: 0416495	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  93-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for chronic hepatitis C with cirrhosis of the 
liver.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to September 1959.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In June 1991 the RO granted service connection for hepatitis 
C and assigned a 10 percent evaluation effective March 12, 
1991.  The veteran disagreed with the initial rating and in 
December 1991, the RO assigned an increased rating of 30 
percent which was not the maximum schedular rating then 
available.  The veteran perfected his appeal by filing a VA 
Form 9.  

In July 1992, the RO denied the veteran's claim for a TDIU.  
In March 1995, June 1996, February 1998, and June 1999, the 
Board remanded the issues of an increased rating for 
hepatitis C and a TDIU to the RO for further development and 
adjudicative actions.

The case was returned to the Board and in May 2001, the Board 
issued a decision denying entitlement to an initial 
evaluation in excess of 30 percent for hepatitis C, and 
entitlement to a TDIU. The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).

In September 2002, the veteran's attorney and the Secretary 
of VA entered into a joint motion for partial remand and a 
stay of the proceedings.  

The CAVC granted the motion for remand in October 2002, 
thereby vacating the Board's May 2001 decision and remanding 
the case for another decision taking into account matters 
raised in its order.  

The Board in June 2003 again remanded the case to the RO for 
further development and adjudicative action.  

In March 2004 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for appellate 
consideration.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

FINDINGS OF FACT

1.  Hepatitis C is manifested principally by no more than 
mild or minimal liver damage from cirrhosis and fatigue; 
there are no incapacitating episodes or indicators of 
malnutrition from hepatitis C or current hepatomegaly on 
recent evaluations.

2.  The criteria for evaluating hepatitis C effective July 2, 
2001 are found to be more favorable based on a facial 
comparison.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for hepatitis C with cirrhosis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.114, Diagnostic Codes 7312, 7345 (effective 
prior to July 2, 2001 and Diagnostic Code 7312 as amended and 
Diagnostic Code 7354 as added from July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1991 the veteran was diagnosed with chronic 
hepatitis C.  In March 1991 he underwent a liver biopsy.  The 
pathology report from the biopsy shows that the normal liver 
architecture was altered by formation of pseudo lobules.  
Mild fatty changes were noted.  He was diagnosed with liver 
biopsy, chronic micronodular cirrhosis.  He was hospitalized 
and diagnosed with chronic hepatitis C.  The physicians 
opined that his hepatitis was due to the blood transfusion 
(he had in July 1988 while undergoing a coronary artery 
bypass graft at the VA Medical Center because they had been 
unable to identify any other risk factor in the veteran's 
case.

Service connection was granted by the RO in June 1991, and a 
10 percent disability evaluation was assigned. The RO based 
the decision on available evidence, which established that 
the veteran had hepatitis C as a result of a blood 
transfusion at a VAMC.  

In September 1991 the veteran was hospitalized, inter alia, 
for instructions in Interferon injections.  It was noted that 
he was without complaints prior to admission and without 
complaints during his hospital stay.  VA outpatient treatment 
records in October 1991 indicate that he had no major 
problems concerning hepatitis C since he had begun receiving 
Interferon in September 1991.  It was noted that he had the 
usual fatigue and malaise the day after each shot.  There was 
no insomnia or depression, but he reported that he was much 
more irritable.  His appetite was good. His weight was 
increased.  His energy was okay, but he indicated he had good 
and bad days.  He was diagnosed with chronic hepatitis C on 
Interferon with no problems.

In December 1991 the RO increased the veteran's disability 
evaluation for service-connected hepatitis C to 30 percent 
effective March 12, 1991, the date of establishment of 
service connection.  

In his appeal, he asserted that he is constantly sick because 
of chronic hepatitis.  He stated that the medication made him 
sick until his next treatment of Interferon.  He further 
stated that he could not work or live normally due to the 
effects of treatment with Interferon therapy.

VAMC outpatient treatment records in February 1992 show the 
veteran continued to have malaise, fatigue and irritability 
from Interferon.  He had no depression, headache or fever.  
It was noted that he had been on Interferon for five months 
and that chances of complete remission seemed less likely.  
His appetite was fair to poor, his energy was poor, and his 
weight had decreased nine to ten pounds since beginning 
Interferon.  The assessment was chronic hepatitis C and 
cirrhosis; liver function tests (LFT's) somewhat better with 
Interferon but not fully improved to normal.

At a March 1992 hearing the veteran reported that he was 
having chronic depression, fatigue and "gastro tract" 
problems as a result of hepatitis and that he had been taking 
Interferon since 1991.  He was self-employed in the 
electrical business and he could no longer do that work.  He 
was a construction electrician prior to going into his own 
business; and such work required climbing, lifting, 
stretching, bending and carrying heavy loads, such as wire 
and pipe. He currently tired easily and could no longer 
perform the work in order to hold a "nine to five" job.  

He had not held a job since 1988.  He stated that he had a 
loss of appetite and had lost about sixty pounds since the 
operation in 1988 and was still losing weight. After working 
for about an hour he was totally exhausted, and would lie 
down for about an hour and a half.  After he rested, he 
worked around the house or in the shop.  He was first 
diagnosed with hepatitis in April 1991, but he had had the 
symptoms prior to that.

In March 1992 the veteran submitted an application for a 
TDIU. He indicated that he had last worked in July 1998, and 
during 1987 he had worked as an electrician. He had been 
self-employed as an electrician for at least the last five 
years that he worked.  He had two years of college, and 
additional technical training.

In a November 1992 letter the veteran's VA physician 
confirmed that his chronic viral hepatitis was related to 
blood transfusions received during heart surgery in July 
1988.  He stated that the course of Alfa Interferon did not 
succeed in eliminating his hepatitis.  The physician opined 
that the veteran's liver function was well compensated, 
though he suffered from chronic fatigue, which seemed to 
limit his activities. The physician felt that the veteran's 
complaints of fatigue were genuine, and were primarily 
related to his chronic hepatitis C infection.

A May 1995 VA examination report shows the veteran reported 
he had been unable to work as an air conditioning repairman 
secondary to his high degree of lethargy.  It was noted that 
he suffered from residuals of increased lethargy, and had 
chronically increased liver function tests and abdominal 
pain. The lethargy had inhibited his ability to work 
secondary to the physically demanding job of air conditioner 
repairman.

On VA examination in October 1996 the veteran reported that 
his primary symptoms from his hepatitis C were generalized 
fatigue, no stamina and emotional instability.  Subsequent to 
his surgery he had to give up his electrical business because 
of the fatigue.  The fatigue had been more or less constant 
over the last five to six years.  He described his normal day 
as staying around the house about 90 percent of the time.  He 
denied a history of weight loss.  His appetite was good.

There was no history of increased abdominal girth, peripheral 
edema, gastrointestinal blood loss, vomiting, jaundice, 
fever, chills, abdominal pain, change in mentation or muscle 
aches.  Abdominal ultrasound revealed enlargement of the 
liver measuring 18.0 centimeters in size in the midclavicular 
line.  There was no evidence of discrete mass of the liver.  
The diagnostic impressions were chronic hepatitis C with mild 
cirrhosis by liver biopsy in March 1991, symptoms of fatigue 
consistent with chronic hepatitis. 

The veteran had not had a repeat liver biopsy. Without a 
biopsy, the examiner noted that it was difficult to determine 
the extent of cirrhosis.  He further noted that based on 
clinical grounds, the veteran's hepatitis disease appeared to 
be stable.

On VA examination in May 1998 the veteran's major complaints 
were fatigue and weakness, which he stated had been 
progressive and had forced him to be unable to work.  The 
examiner noted that it was difficult to discern the level of 
fatigue in a patient with hepatitis C but that fatigue could 
be a significant feature in a patient with hepatitis C.  
Physical examination revealed no evidence of ascites.  He had 
no weight gain or loss.  He had no hematemesis or melena.  
There was no pain or tenderness.  The liver size was about 9 
centimeters in the midclavicular line.  There were no 
superficial abdominal veins noted.  Muscle strength was good.  
There was some upper extremity muscle wasting.

The examiner stated that the degree of fatigue associated 
with hepatitis C was difficult to ascertain and was difficult 
to quantify.  The examiner opined that the veteran's 
hypothyroidism, if it were not well controlled, could play a 
part in his fatigue.

Abdominal ultrasound taken in June 1998 revealed the liver 
remained enlarged measuring 21.6 centimeters with increased 
echotexture, however, without mass lesions or ductal 
dilation.  The diagnosis, in pertinent part, was 
hepatosplenomegaly with patent and normal directional portal 
veins.

A March 2000 VA examination report shows the examiner 
recorded that the veteran's claims file had been fully 
reviewed.  It was noted that in the early 1990's he had been 
evaluated for chronic liver disease and the results of the 
work-up revealed only the presence of hepatitis C antibody.  
The examiner noted that the liver function tests he reviewed 
since September 1995 were essentially stable, and starting in 
1998 the serum glutamic oxaloacetic transaminase (SGOT), 
lactic dehydrogenase (LDH) and serum glutamic pyruvic 
transaminase (SGPT) levels had been normal.  Only the 
alkaline phosphatase remained mildly elevated.




It was noted that the veteran's primary complaint had been 
fatigue.  The fatigue continued and was getting worse.  He 
could do some work for a short period of time, but then had 
to rest.

The veteran described that on his typical day he went to the 
house he was building on his property next to where he lived 
and worked on it.  He stated that he broke for lunch and then 
went back out, most often to work more on the house.  After 
supper, and if it were still light, he would go back outside 
to do more work on the house or around the yard.  He never 
napped and very seldom rested in the afternoon.  He was given 
sleeping pills, which he stated he was reluctant to take more 
than once a week because of fear of addiction.

In addition to fatigue the veteran complained of a "gassy 
feeling" in his chest that he got practically after every 
meal.  The examiner noted his work-up included an upper 
endoscopy in 1998 which was normal, a hepato-iminodiacetic 
acid (lidofenin) (HIDA) scan in September 1998 which was 
normal, and a gastric emptying study which was listed in a 
clinic note dated in January 1999 as being normal.

On physical examination his liver span was 8-10 centimeters 
by percussion in the midclavicular line.  The liver edge was 
not palpable beneath the right costal margin. There were no 
palpable masses.  There was no fluid wave suggestive of 
ascites.  The examiner's assessment revealed that the 
laboratory results and previous ultrasound results, as well 
as the veteran's history indicated he had minimal liver 
damage.  

He indicated that the biopsy of March 1991 indicated micro-
modular cirrhosis was present, but the work-up for other 
causes of hepatic cirrhosis was negative.  The examiner 
opined that liver cirrhosis was quite mild.  He had no 
dilatation of the superficial abdominal vein, no weight loss 
or other impairment of health evident.  There were no 
ascites, varices, anemia, thrombocytopenia or impaired 
clotting.

The examiner noted that there was no mention at all of 
fatigue in the medical record until after Interferon was 
begun in September 1991.  According to the report Interferon 
continued until March 1992 at which time it was determined 
that he had not fully responded though his liver function 
tests did improve somewhat during treatment.  The examiner 
further noted that the medical record contained several 
references to the patient having no complaints except for 
recurrent upper respiratory tract infections, and undertaking 
a walking program.  He also noted that the veteran's history 
was not of a person who is chronically fatigued.  He 
continued to be quite active around his house, and was 
building a new house by himself.  His primary problem seemed 
more to be that he did not "feel rested," a condition, which 
may well, be the result of what seemed to be chronic 
insomnia.

The examiner concluded that based on the liver function tests 
which had remained completely normal for the past two years 
with the exception of a modestly elevated alkaline 
phosphatase, and based on results of repeated liver and 
spleen ultrasounds which showed no ascites and no increase in 
liver or spleen size or evidence of worsening hepatic 
cirrhosis.

The record from Conway Hospital shows the veteran underwent a 
laparoscopic cholecystectomy in June 2003 for gallstone 
pancreatitis.  In the operative report the liver was 
described as cirrhotic.  A computerized tomographic (CT) scan 
was read as showing a normal appearing liver.  Physical 
examination noted anicteric sclera, mild to moderate right 
upper quadrant tenderness in the abdomen, atrophic skin.  
Laboratory data reported showed the liver profile within 
normal limits except for alkaline phosphatase.  

Follow up reports from Dr. PMR, Jr. (initials) in June 2003 
noted the veteran continued to have some decreased appetite 
and weakness and a 20 pound weight loss since March.  
Examination found no tenderness or distention of he abdomen.  
Most likely the weight loss was deemed an aftermath of this 
illness.  Dr. AME reported in June 2003 that the veteran was 
eating well and in July 2003 that he was doing well but for a 
small suture abscess.

A VA examiner in 2003 stated that the veteran's entire claims 
file and Board remand had been reviewed prior to the 
examination.  The examiner stated that the veteran had been 
anemic with most values below normal and that alkaline 
phosphatase was the only liver function test consistently 
elevated.  Reportedly he had been weak and markedly fatigued 
since a recent cholecystectomy, that he had lost 25 pounds 
since the surgery and that he now stayed around the house all 
day and was too weak to drive.  

According to the examinaer the veteran had no abdominal pain 
or complaints, no black or bloody stools or vomiting but had 
anorexia and nausea since the surgery but no days of complete 
disability.  The veteran reported being able to work on a 
house he was building for about one hour at a time and then 
had to rest.  Apparently previously h had stable weight, 
moderately satisfactory appetite, no nausea or vomiting or 
black or bloody stool.  

On examination the veteran was described as well nourished 
and in no acute distress.  He was 5 ft. 9 in. in height and 
he weighed 208 pounds.  His sclerae were anicteric, and his 
skin was not jaundiced.  He had normal active bowel sounds, 
and tenderness to palpation in the entire right side of the 
abdomen.  The examiner noted being unable to precisely 
evaluate the liver size but reported no fluid wave or "caput 
medusa" (dilated cutaneous veins around the umbilicus seen 
in patients with cirrhosis of the liver, Dorland's 
Illustrated Medical Dictionary, 262 (28th ed. 1994).   

The examiner stated that a July 2003 CT scan of the abdomen 
revealed no evidence of hepatic or renal lesions, the liver 
was not enlarged with no evidence of varicies or 
pancreatitis.  The examiner reported a history of hepatitis C 
that the veteran had fatigue but no full days of disability, 
stable weight, able to drive and ambulate and adequate 
appetite prior to cholecystectomy.  The examiner stated the 
cause of these changes was unclear but temporarily they are 
more likely secondary to surgery rather than the hepatitis C 
itself.

More recent VA clinical records through December 2003 showed 
abdominal ultrasound in November 2002 found the liver 
unremarkable with normal size no evidence of mass or 
intrahepatic ductal dilation.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993). This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  




The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

For purposes of evaluating conditions in Sec. 4.114, the term 
``substantial weight loss'' means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term ``minor weight loss'' 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer. 

The term ``inability to gain weight'' means that there has 
been substantial weight loss with inability to regain it 
despite appropriate therapy. ``Baseline weight'' means the 
average weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 as amended at 66 Fed. Reg. 29488, 
May 31, 2001.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating. 
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time. In 
evaluating weight loss generally, consideration will be given 
not only to standard age, height, and weight tables, but also 
to the particular individual's predominant weight pattern as 
reflected by the records. The use of the term ``inability to 
gain weight'' indicates that there has been a significant 
weight loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112, in effect prior to July 2, 2001.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Pursuant to the criteria set forth in 38 C.F.R. § 4.114, 
Diagnostic Code 7345, a 100 percent rating is warranted for 
infectious hepatitis where there is marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.

A 60 percent rating is warranted for infectious hepatitis 
where there is moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression. A 30 percent rating is warranted where there is 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 10 percent rating was provided for demonstrable 
liver damage with mild gastrointestinal disturbance.  A 0 
percent rating was assigned for a healed, nonsymptomatic 
disability.  

As noted in the All Station Letter 98-35 "Hepatitis C," dated 
April 8, 1998, not only can hepatitis C be rated under 
Diagnostic Code 7345, later complications of this chronic 
disease may be rated under Diagnostic Code 7343.  Diagnostic 
Code 7343, relating to new malignant growths, provides for a 
total rating for one year following the cessation of 
therapeutic procedures. Thereafter, Diagnostic Code 7343 
requires that the disease be rated on residuals, provided 
that there is no recurrence or metastases. 38 C.F.R. § 4.114, 
Diagnostic Code 7343.

Hepatitis C (or non-A, non-B hepatitis): With serologic 
evidence of hepatitis C infection and the following signs and 
symptoms due to hepatitis C infection: Near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) rate 100 percent. 

Daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly rate 60 percent.

Daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period rate 40 percent.

Daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12- month period rate 20 percent.

Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period rate 10 percent.  A 0 percent evaluation is provided 
for a nonsymptomatic disorder. 

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See Sec.  4.14.).  Note (2): For purposes of 
evaluating conditions under diagnostic code 7354, 
``incapacitating episode'' means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, as amended at 66 Fed. Reg. 
29488, May 31, 2001, adding Diagnostic Code 7354, effective 
July 2, 2001.

Cirrhosis of the liver, primary biliary cirrhosis, or 
cirrhotic phase of sclerosing cholangitis: Generalized 
weakness, substantial weight loss, and persistent jaundice, 
or; with one of the following refractory to treatment: 
ascites, hepatic encephalopathy, hemorrhage from varices or 
portal gastropathy (erosive gastritis) rate 100 percent.

History of two or more episodes of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with periods of 
remission between attacks rate 70 percent. History of one 
episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis) rate 
50 percent. Portal hypertension and splenomegaly, with 
weakness, anorexia, abdominal pain, malaise, and at least 
minor weight loss rate 30 percent. Symptoms such as weakness, 
anorexia, abdominal pain, and malaise rate 10 percent.   
Note: For evaluation under diagnostic code 7312, 
documentation of cirrhosis (by biopsy or imaging) and 
abnormal liver function tests must be present.  38 C.F.R. 
§ 4.114, Diagnostic Code 7312 as amended at 66 Fed. Reg. 
29488, May 31, 2001.

Liver, cirrhosis of: Pronounced; aggravation of the symptoms 
for moderate and severe, necessitating frequent tapping rate 
100 percent. Severe; ascites requiring infrequent tapping, or 
recurrent hemorrhage from esophageal varices, aggravated 
symptoms and impaired health rate 70 percent. Moderately 
severe; liver definitely enlarged with abdominal distention 
due to early ascites and with muscle wasting and loss of 
strength rate 50 percent.  Moderate; with dilation of 
superficial abdominal veins, chronic dyspepsia, slight loss 
of weight or impairment of health rate 30 percent.  38 C.F.R. 
§ 4.114, Diagnostic Code 7312, in effect prior to July 2, 
2001.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2003).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119(1999); 38 C.F.R. § 4.2 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify and to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).  The Board must observe that the parties on 
appeal did not seek to have the CVAC remand the case on 
account of any VCAA based deficiency in notice or duty to 
assist.  

Furthermore, the initial rating issue arose from a 
determination prior to the enactment of the VCAA.  Current 
development obligations in such instances would support the 
conclusion that the VCAA notice would not be required in the 
"downstream" issue of the initial rating where, as here, 
there was adequate notice and assistance given in the initial 
development of the claim.  See VAOPGCPREC 8-03.

In any event the Board is satisfied that all necessary 
development pertaining to the issue of an increased initial 
rating for hepatitis C with cirrhosis has been completed so 
as to substantially comply with the Board remands in this 
case that included VCAA development.  The VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In this case with its protracted initial rating 
determination, the June 1991 initial rating determination and 
the December 1991 rating determination that increased the 
initial rating to 30 percent, September 1991 statement of the 
case (SOC), the December 1991, July 1992, January 1993, July 
1995, August 1997, December 2000 and March 2004 supplemental 
statements of the case (SSOC) and prior Board remands from 
March 1995 through June 1999 collectively apprised the 
veteran of the information and evidence needed to 
substantiate his claim and the reasons and bases for VA's 
decision in continuing the initial rating of 30 percent.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  

In particular, in June 2003 and July 2003 letters the veteran 
was informed of the enactment of the VCAA, and provided the 
opportunity to identify additional evidence in support of his 
claim.  He was advised that VA would obtain his service 
medical records, VA records, and other pertinent federal 
records.  He was also informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  However, it was ultimately his responsibility to 
submit any private records.  He was also generally advised of 
the evidence needed to establish entitlement to a higher 
initial evaluation.  

The veteran was informed of the division of responsibilities 
between the parties to obtain evidence and afforded 
additional time to identify evidence in support of his claim.  
He was also notified of the relevant evidence in VA's 
possession upon which a decision would be based.  As such, 
the Board finds that the correspondence satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  



The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  See Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  

The CAVC decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

Because complete VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
new claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June and July 
2003 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the most 
recent transfer and certification of his case to the Board, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Indeed, the RO issued a comprehensive supplemental statement 
of the case in March 2004 that outlined all the actions taken 
in developing the record since the Board remand in June 2003.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  See also, VAOPGCPREC 01-04.  

The VCAA letters provided him the opportunity to submit or 
identify any additional evidence he had in support of his 
claim.  The veteran did identify additional evidence that the 
RO obtained.  According to his statement in April 1997 
regarding Social Security (SSA) payments he stated that the 
SSA did not have any medical records and that he did not 
received SSA benefits.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

An examination or opinion is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  Here the record includes 
several examinations regarding the liver including an 
evaluation in 2003 that collectively are sufficient to 
identify level of residuals disability from hepatitis C on a 
facts found basis.  The private treatment records and VA 
clinical records recently obtained also add pertinent 
information.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  In addition, since the March 2004 supplemental 
statement of the case the representative has not indicated 
that additional relevant evidence exists.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has 
identified pertinent evidence that has been associated with 
the record.  Hence, VA's duty to assist the veteran in the 
development of his claim has been satisfied.  


Initial Increased Evaluation for Hepatitis C

Following the point at which it is determined that the all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v., Gober, 125 F. 3d 1477, 1482 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown. 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify.") (citations omitted)).

The veteran seeks an initial increased evaluation for 
residuals of hepatitis C.  He argues, in essence, that the 
disability is totally disabling on a schedular basis (see VA 
Form 9 dated in December 1991). 

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
instructs that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase but that in either case the veteran is 
presumed to be seeking the maximum benefit allowed by law or 
regulations.  Further, "staged ratings" which are separate 
percentage evaluations for separate periods may be assigned 
on a facts found basis.  

The period under consideration requires consideration of both 
rating schemes for hepatitis and the Board finds that the new 
rating criteria are more beneficial based on a facial 
comparison.  The new criteria include a variety of 
characteristic manifestations that offer a clearer framework 
for analysis, criteria that are arguably more objective as 
they direct the rater to the significant manifestations at 
each incremental level in the general rating formula 
specifically for hepatitis C.  

Further they provide an alternative basis for rating 
cirrhosis that was not clearly provided for in the prior 
version of the rating scheme.  In essence they were intended 
to provide a framework to achieve more consistency in 
evaluations of hepatitis C.  However, even though the Board 
finds the revised criteria more beneficial, they may not be 
applied earlier than their effective date.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400; See also DeSousa v. Gober, 10 Vet. 
App. 461, 466-67 (1997), VAOPGCPREC 3-00.

However, here the Board concludes that for the entire period 
the veteran should receive a 30 percent schedular evaluation 
for hepatitis C in view of the probative evidence contained 
in this well developed record.  Elkins v. Gober, 229 F. 3d 
1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(and cases cited therein).  Further, in evaluating the 
evidence and assigning relative probative weight, the Board 
has applied the benefit of the doubt rule liberally, as 
intended.  See 38 C.F.R. §§ 3.102, 3.103(a).  


The Board's review of the evidentiary record discloses that 
the veteran does have identifiable residuals of hepatitis C.  
The multiple, contemporaneous examinations of record to 
evaluate the residuals present have consistently concluded 
positive findings of elevated liver function tests, 
consistently the alkaline phosphatase, and fatigue as 
principal findings.  The VA examiner in 2003 reviewed the 
laboratory studies and radiology and concluded there was no 
liver abnormality based upon recent radiology and that the 
abnormal liver function was consistently in the alkaline 
phosphatase.  

The criteria in effect prior to July 2001 set forth in 38 
C.F.R. § 4.114, Diagnostic Code 7345, provide for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures supported a 30 percent evaluation.  The liberal 
application of the rating scheme would support that rating 
but no greater rating.  For example a 100 percent rating 
contemplated at a minimum marked liver damage manifested by 
liver function test.  The record clearly shows that examiners 
had evaluated liver function as it was described as a well 
compensated liver function and stable for many years.  Thus, 
not having this threshold element among others precludes 
consideration of the highest rating under the prior rating 
scheme.

A 60 percent rating is not warranted on a facts found basis 
since the several examinations through 2000 did not report 
moderate liver damage.  The examiner in 2000 noted the 
radiology and laboratory findings that were consistent with 
minimal liver damage.  Further, the veteran is not found to 
have any mental depression linked to hepatitis which is 
another element needed to support the evaluation.  

Under the prior version of the rating scheme liver damage was 
an element in rating hepatitis, the disability that presented 
the predominant disability picture.  No definite liver 
enlargement being shown and no report of distention due to 
ascites (May 1998 VA examination specified no evidence of 
acites and the 2000 examination noted no ascities as well) 
weigh against elevation under section 4.114.  


It is well to note that there is a substantial quantity of 
medical documentation of record pertaining to detailed 
treatment of the veteran over the years prior to July 2001.  
On a facts found basis the veteran did not meet the criteria 
for more than a 30 percent evaluation under the criteria in 
effect prior to July 2001 primarily since there is no 
objective evidence of more than minimal or mild liver damage.  
The principal element found was fatigue, but that alone would 
not support more than a 30 percent evaluation and no greater 
evaluation was clearly met or more nearly approximated during 
this period.  

The examinations in 1995, 1996, 1998 and 2000 and the 
clinical records that supplemented these evaluations were 
considered and the pertinent findings have been noted.  In 
the absence of a showing of hepatitis manifested by more than 
mild or minimal liver damage residuals, the schedular 
criteria have not been satisfied upon which to predicate 
assignment of a compensable evaluation.

Under the current rating scheme hepatitis C must be shown by 
symptoms more nearly approximating constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) for a 
100 percent evaluation.  Neither the reports from Conway 
Hospital or the VA examination in 2003 show such symptoms.  
Nor do the recent findings show any indicators of 
malnutrition as none of the reports contain an examiner's 
assessment of malnutrition.  Nor is there hepatomegaly 
evident from the recent VA examination or the Conway facility 
records that interpreted radiology evaluations of the liver.  

Daily fatigue is conceded but weight loss was not linked to 
the hepatitis but viewed as a likely complication of the 
cholecystectomy in 2003.  In addition the follow-up reports 
from the private physicians and VA do not show hepatitis C 
being noted.  Thus, the criteria for a 40 percent evaluation 
are not shown.  Although the veteran was deend to have a 
grossly cirrhotic liver at the time of his recent 
cholecystectomy, the contemporaneous radiology did not 
confirm hepatomegaly.





The Board has carefully reviewed the veteran's contentions in 
light of the testimony taken at a hearing in this case, the 
VA medical examination reports, and the substantial quantity 
of VA and private medical evidence obtained in support of the 
veteran's claim.  However the clinical findings as 
interpreted by examiners do not provide a supportive 
evidentiary basis upon which to predicate assignment of an 
initial evaluation greater than 30 percent for hepatitis C 
with cirrhosis on a facts found basis.  The Board does not 
find that cirrhosis may be rated separately as the criteria 
appear to substantially overlap with the criteria for 
hepatitis C.  38 C.F.R. § 4.14.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim for an 
initial increased evaluation for residuals of hepatitis C 
with cirrhosis.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Extraschedular Consideration

This claim for an increased initial rating has been a pending 
claim since 1991.  However, it was clear from the argument to 
the CAVC that the disability rating should be increased 
either under the rating schedule or on an extraschedular 
basis.  

The RO and the Board have considered the application of 
38 C.F.R. § 3.321(b)(1) to the veteran's hepatitis C 
disability.  The veteran did provide information regarding 
medical treatment and employment, but he did not offer any 
additional information in response to the latest SSOC.  Thus, 
the Board will proceed on the record.  

The extraschedular rating question is a component of the 
increased rating claim and the veteran has had an ample 
opportunity to present evidence and argument at the RO and 
the Board.  The record he provided in hearing testimony and 
to examiners indicates that he had maintained self-employment 
until 1988.  

A VA examiner acknowledged that the disability inhibited his 
ability to work, but the rating schedule contemplates 
considerable loss of work time in the incremental ratings.  
See 38 C.F.R. § 4.1.  Also the veteran told the VA examiner 
in 2003 that he was able to work constructing a house, albeit 
taking rest periods.  Dr. RMR's statement in March 2003 
simply indicates that the veteran's medical problems, which 
include hepatitis C, would make it difficult if not 
impossible to obtain meaningful employment in the future.  
Dr. JSH noted the veteran should not perform manual labor 
associated with building a house but that the veteran 
reportedly stated that he had to.  

In light of the foregoing the Board is unable to conclude 
that the veteran's disability picture is unusual or 
exceptional in nature.  At a minimum the record does not show 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards, nor has the 
veteran been subject to marked interference with employment 
due to his hepatitis C disability.  

His fatigue mentioned in the various medical reports and 
other information argued in the motion to the CAVC is simply 
one element in the schedular rating scheme, a scheme of 
incremental ratings each contemplating considerable 
interference with work proportionate to the symptoms 
reflected in the incremental rating.  Apparently he is able 
to construct a house, a process that no doubt would require 
concentration, following through on tasks, etc., and be 
physically demanding similar to those abilities needed to 
work at his former self employment but which he claimed he 
could not demonstrate to work (see Joint Motion at 4-5).  

Although the elements listed in the regulation are merely 
examples rather than requirements, the record overall shows 
he is not seen for treatment frequently and that other 
disabilities are in the forefront in recent reports.  Thus, 
the Board believes this evidence is against a finding that 
the case should be referred to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).


ORDER

Entitlement to an initial evaluation greater than 30 percent 
for residuals of hepatitis C with cirrhosis is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO has issued a VCAA notice letter to the veteran in the 
current appeal for a TDIU.  The February 2004 RO letter did 
address an intertwined issue of service connection for a 
right shoulder disability and a pending claim for increase 
for a disability of the right elbow.  Thus, there is an 
intertwined service connection issue that could effect a TDIU 
determination.  Consideration of the claim for a TDIU is 
deferred pending the action requested in the intertwined 
claim of service connection for a disability of the right 
shoulder.  The CAVC has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The veteran's claims of entitlement to an increased 
evaluation for his service-connected right elbow disability 
and service connection for a right shoulder disorder as noted 
in January 2004 correspondence to the RO are issues which are 
reasonably viewed as inextricably intertwined with his claim 
of entitlement to a TDIU.  There is no question of the 
intertwined nature of the pending claim for service 
connection.  The RO has undertaken development through recent 
correspondence in February 2004 and March 2004. 

The Board also observes that enhanced due process 
requirements are applicable as a result of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Accordingly, in order to accord the veteran every 
consideration, the Board believes that further development 
and clarification is in order thereby warranting REMAND of 
the case to the VBA AMC for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should then conduct any 
necessary development including medical 
examination as needed and adjudicate the 
intertwined issues of service connection 
for a disability of the right shoulder 
and an increased rating for the right 
elbow disability.  Then, as necessary the 
VBA AMC should readjudicate the issue of 
entitlement to a TDIU and, if necessary, 
issue a supplemental statement of the 
case.


Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



